Citation Nr: 0402101	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant has excessive income for the receipt of 
Department of Veterans Affairs (VA) death pension benefits.  


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from October 1945 to January 1947, and who 
died in January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

In a June 2001 statement, the appellant indicates that she 
pays approximately $50 per month for medicine and insulin.  
She requests that this be used to reduce her income.  

A review of the statement of the case reflects that a 
determination has been made that the appellant's annual 
income exceeds the maximum annual income limitation, 
effective November 2001, the date of her claim, and effective 
September 2002, the date she was granted housebound benefits.  
The record indicates that the appellant paid a Medicare 
premium of $54 per month in September 2002 and a Medicare 
premium of $50 per month in November 2001.  While 
consideration of the medical expenses of $50 per month may 
not have an impact on the appellant's eligibility in November 
2001, it appears that Medicare premiums of $54 per month and 
additional medical expenses of $60 per month could have an 
impact on the appellant's eligibility, effective in September 
2002 when she was eligible for housebound benefits.  The 
record does not indicate that the appellant's medical 
expenses have been developed.  

Accordingly, the appeal is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  

2.  The RO should contact the appellant 
and request that she provide all medical 
expenses that she paid for herself for 
the period from November 5, 2001, to 
November 30, 2002, for which she did not 
receive any reimbursement.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination is 
unfavorable to the appellant, a 
supplemental statement of the case should 
be provided to the appellant.  She should 
be afforded the appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





